Citation Nr: 0517398	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right wrist, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for arthritis of 
the left wrist, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for arthritis of 
the right hand, currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable evaluation for arthritis of 
the right hand prior to September 4, 2001.

5.  Entitlement to an increased evaluation for arthritis of 
the left hand, currently evaluated as 10 percent disabling . 

6.  Entitlement to a compensable evaluation for arthritis of 
the left hand prior to September 4, 2001.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted 10 percent evaluations to 
arthritis of the right and left wrists and continued 
noncompensable evaluations for arthritis of the right and 
left hands.  

In a July 2003 rating decision, the Decision Review Officer 
granted 10 percent evaluations for arthritis of the right 
hand and arthritis of the left hand, each effective September 
4, 2001.  The veteran has indicated he wants an evaluation in 
excess of 10 percent for each hand, and thus the appeal 
continues.  

In February 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the veteran submitted additional VA treatment 
records.  He waived initial consideration of these records by 
the RO, and therefore the Board may consider this evidence 
without remanding the issues to the RO.  See 38 C.F.R. 
§ 20.1304 (2004), as amended by 69 Fed. Reg. 53,807 (Sep. 3, 
2004).  

The issues of entitlement to increased evaluations for 
arthritis of the right hand and arthritis of the left hand 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Arthritis of the right wrist is currently manifested by 
painful motion.

2.  Arthritis of the left wrist is currently manifested by 
painful motion. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left wrist have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005).  
In addition, by virtue of the June 2001 and July 2003 rating 
decision, the July 2003 statement of the case, and the 
November 2003 supplemental statement of the case, the veteran 
was provided with specific information as to why evaluations 
in excess of 10 percent were not warranted by stating what 
the evidence was lacking for each claim.  The veteran was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the July 2003 statement of the case, which 
addressed VA's duty to notify claimants of necessary 
information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's August 2003 letter, it essentially informed the 
veteran that he needed to submit any evidence pertaining to 
his claims.  Specifically, the RO stated that if the veteran 
had any additional evidence that he thought would support his 
claims, he should let VA know.  It also stated, "Please send 
us any additional information or evidence within 30 days of 
the date of his letter, . . . ."  (Emphasis in original.)  
The Board finds that such statements met the requirements of 
the fourth element, as the veteran was essentially placed on 
notice that he should submit any evidence in his possession 
that pertained to his claims.  At the February 2004 hearing 
before the undersigned, the veteran submitted additional 
evidence, which would indicate that he is aware that he 
should submit relevant evidence pertaining to his claims.  
There is no allegation from the veteran that he has any other 
evidence in his possession that is needed for a full and fair 
adjudication of the claims for increased ratings.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1998 to October 2003.  At the February 
2004 Board hearing, the veteran submitted VA treatment 
records, dated from October 2003 to January 2004.  
Additionally, the veteran has been provided with an 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Service connection for arthritis of the wrists, hands, feet, 
and ankles was granted by means of a May 1994 rating decision 
and assigned a 20 percent evaluation, effective December 1, 
1993.  In a June 1999 rating decision, the RO discontinued 
the 20 percent evaluation for arthritis of the wrists, hands, 
feet, and ankles and reclassified the service-connected 
disability, where each hand, wrist, ankle, and foot was 
assigned a noncompensable evaluation.  

In a July 2000 memorandum the veterans's representative 
requested increased ratings for several of the veteran's 
service-connected disabilities.  In October 2000, the veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability.  In a June 
2001 rating decision, the RO granted separate 10 percent 
evaluations for arthritis of the right wrist and arthritis of 
the left wrist, effective July 21, 2000.  A total rating for 
compensation based upon individual unemployability was 
granted, effective July 21, 2000.  

In February 2004, the veteran presented testimony before the 
undersigned.  He stated he had swelling in his hands and 
wrists, which was intermittent.  He stated he would take 
medication, such as Motrin and Naprosyn, which was supposed 
to take away the swelling and pain, but that it was still 
there.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disabilities are rated under 
Diagnostic Code 5010.  Under that Diagnostic Code, it states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion.  See 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2004).  In the 
absence of limitation of motion, the disability will be rated 
as follows:

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations - 20 percent 
disabling

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups - 10 percent disabling

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id. at Note (1).

Diagnostic Code 5215 provides a 10 percent rating for either 
limitation of motion of the wrist (dorsiflexion less than 15 
degrees) or when the palmar flexion is limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

For the purpose of rating a disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for arthritis of the 
right wrist and arthritis of the left wrist.  Each of the 
service-connected disabilities is currently rated as 10 
percent disabling.  The veteran has complained of limitation 
of motion of his wrist, which is substantiated by the medical 
evidence in the claims file.  The current 10 percent 
evaluation assigned to the service-connected right and left 
wrists is the highest rating assignable under the rating 
criteria for limitation of motion of the wrist.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher evaluation 
would require ankylosis of the wrist or that the veteran's 
right and/or left hands were in a fixed position.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5213, 5214.  There is no 
competent evidence that either the veteran's right or left 
hand is either in a fixed position or that either wrist is 
ankylosed to warrant consideration of those Diagnostic Codes, 
even by analogy.  See id.  For example, in August 2000, the 
examiner stated that the veteran's wrist appeared normal.  In 
October 2000, there was no synovitis of the left wrist, but 
there was tenderness.  At the time of the January 2001 VA 
examination, range of motion of the wrist joints revealed 
that the right wrist had active dorsiflexion to 60 degrees, 
palmar flexion to 70 degrees, radial deviation to 15 degrees, 
ulnar deviation to 25 degrees, left wrist dorsiflexion to 
50 degrees, palmar flexion to 60 degrees, radial deviation to 
10 degrees, and ulnar deviation to 20 degrees.  The examiner 
stated that both wrist joints were affected by pain at 
extreme ranges of motion, but there was no fatigue, weakness, 
incoordination, or lack of endurance.  The Board finds that 
such findings would not allow consideration of Diagnostic 
Codes that contemplate a total lack of movement of the wrist 
or hand.  See id.

Further, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45); however, the analysis in DeLuca 
does not assist the veteran as to his limitation of motion of 
the wrists, as he is receiving the maximum disability 
evaluation for limitation of motion of the wrist.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  

The veteran is competent to report his symptoms.  At the time 
he filed his claims for increase, he stated his right and 
left wrists were worse than the noncompensable evaluations 
contemplated.  He was correct, and the RO granted a 
10 percent evaluation for each wrist.  However, to the extent 
that he has asserted he warrants an evaluation in excess of 
10 percent for each wrist, the medical evidence does not 
substantiate such an allegation.  As stated above, the 
veteran is at the maximum evaluation for limitation of motion 
of the wrist, and therefore a higher evaluation is not 
available.  Accordingly, the preponderance of the evidence is 
against his claims, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2004).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
arthritis of the right and left wrists warrant extraschedular 
evaluations.  However, the clinical presentations of the 
veteran's service-connected disabilities are neither unusual 
nor exceptional as to render impractical the application of 
the regular schedular standards.  See id.  The record, 
moreover, does not reflect frequent periods of 
hospitalization due to either disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.  The Board is aware that the 
veteran is in receipt of a total rating for compensation 
based upon individual unemployability; however, the veteran 
has not claimed, nor has the medical evidence shown, that the 
arthritis of the right and left wrists caused marked 
interference with employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased evaluation for arthritis of the right hand is 
denied.

An increased evaluation for arthritis of the left hand is 
denied.


REMAND

The Board finds that an examination is necessary to evaluate 
the service-connected arthritis of the right and left hands.  
There is medical evidence that the veteran has limitation of 
motion of the fingers; however, it does not specify which 
fingers have limited motion.  Additionally, at the February 
2004 hearing, the veteran stated his service-connected hands 
had gotten worse since the January 2001 examination.  See VA 
O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Schedule the veteran for a VA 
examination in connection with his claims 
for increased evaluations for arthritis 
of the right hand and arthritis of the 
left hand.  The examiner should address 
the following:

(i)  State the range of motion of the 
right index finger, right long finger, 
left index finger, and left long finger 
in terms of: 
(a) whether there is a gap of less 
than one inch (2.5 centimeters (cm)) 
between the fingertip and the proximal 
transverse crease of the palm with the 
finger flexed to the extent possible or 
whether extension is limited by no more 
than 30 degrees; 
or
(b) whether there is a gap of one 
inch (2.5 cm) or more between the 
fingertip and the proximal transverse 
crease of the palm with the finger flexed 
to the extent possible or whether 
extension is limited by more than 
30 degrees.

(ii) State the range of motion of the 
right thumb and the left thumb in terms 
of:
(a) whether there is a gap of less 
than one inch (2.5 cm) between the thumb 
pad and the fingers, with the thumb 
attempting to oppose the fingers
or
(b) whether there is a gap of one to 
two inches (2.5 to 5.1 cm) between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers 
or
(c) whether there is a gap of more 
than 2 inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb 
attempting to oppose the fingers 

(iii)  Does the veteran have limitation 
of motion of the right ring finger, right 
little finger, left ring finger, or left 
little finger? 

The examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present 
in the fingers.  If feasible, these 
determinations, if applicable, should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  

2.  Thereafter, readjudicate the 
veteran's claims for increased 
evaluations for arthritis of the right 
hand and arthritis of the left hand.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims for 
increased evaluations.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


